Exhibit 10.2

FORBEARANCE AGREEMENT

This Forbearance Agreement is dated as of March 13, 2012 (this “Agreement”), by
and among DIGITAL RECORDS, INC., a corporation organized under the laws of North
Carolina, and TWINVISION OF NORTH AMERICA, INC., a corporation organized under
the laws of North Carolina (collectively, “Borrowers”), DRI CORPORATION, a
corporation organized under the laws of the State of North Carolina, as a
guarantor (“DRI”), and BHC INTERIM FUNDING III, L.P., a Delaware limited
partnership (“BHC”).

W I T N E S S E T H:

WHEREAS, Borrowers, DRI and BHC are parties to that certain Loan and Security
Agreement dated as of June 30, 2008 (as amended, restated, supplemented or
otherwise modified to the date hereof and as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);

WHEREAS, Events of Default have occurred and are continuing pursuant to
Section 7.1 of the Loan Agreement as a result of the Loan Parties failing to
comply with the financial covenants set forth in Section 6.18(B), (C), (D) and
(F) of the Loan Agreement for the period ending December 31, 2011 (such Events
of Default, the “Designated Defaults”);

WHEREAS, Borrowers have requested that, during the Forbearance Period (as
defined below), BHC forbears from exercising remedies with respect to the
Designated Defaults, on the terms and conditions set forth herein; and

WHEREAS, BHC has agreed during the Forbearance Period to forbear from exercising
remedies with respect to the Designated Defaults, on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Loan Agreement.

2. Acknowledgment of Defaults and Forbearance. Borrowers and DRI acknowledge and
agree that (a) the Designated Defaults have occurred and are continuing and
(b)upon the Forbearance Termination Date (defined below) the forbearance
provided under this Section 2 shall terminate and BHC shall have the right to
exercise any and all rights and remedies to the extent provided under Section 7
of the Loan Agreement or otherwise under the other Loan Documents or under
applicable law or at equity (collectively, the “Enforcement Actions”) due to
such Designated Defaults or any other Default or Event of Default (including all
Designated Defaults) that have occurred or may occur. Subject to the terms and
conditions hereof, including, without limitation, the satisfaction of the
conditions set forth in Section 13 below, BHC hereby agrees to forbear from
exercising Enforcement Actions (except as otherwise set



--------------------------------------------------------------------------------

forth herein) with respect to the Designated Defaults (the “Forbearance Period”)
commencing with the Forbearance Effective Date (as defined below) and ending on
the earliest to occur of any of the following (each, a “Termination Event”):
(i) the occurrence of a default by Borrowers of any of their agreements
contained under this Agreement; (ii) the occurrence of any Default or Event of
Default under the Loan Agreement or any other Loan Document that does not
constitute a Designated Default, or (iii) 12:00 p.m. (New York time) on
March 30, 2012 (the earliest date of occurrence of any Termination Event, the
“Forbearance Termination Date”).

3. Acknowledgements and Agreements. Borrowers and DRI hereby acknowledge,
confirm and agree that:

(a) as of the date hereof: (i) the Designated Defaults exist under the Loan
Agreement; (ii) no notice of the occurrence of such Designated Defaults under
the Loan Agreement was required to be issued to or received by Borrowers or DRI
from BHC or any other Person; and (iii) either no grace period is applicable to
cure any of the Designated Defaults or any such grace period has expired;

(b) on and as of the date hereof, (i) BHC has the right upon termination of the
Forbearance Period (A) to accelerate and declare all or any portion of the Term
Loan and all or any portion of the other Obligations to be immediately due and
payable together with accrued interest thereon, (B) to make demand upon
Borrowers for the payment in full of all such indebtedness, and (C) to exercise
any and all other remedies available upon the occurrence of a Default or an
Event of Default under the Loan Agreement and the other Loan Documents, and (ii)
Borrowers and DRI waive any and all further notice, presentment, notice of
dishonor or demand with respect to the Obligations;

(c) the Obligations of Borrowers and DRI to BHC, except as expressly modified
herein, remain in full force and effect, and shall not be released, impaired,
diminished or in any other way modified or amended as a result of the execution
and delivery of this Agreement or by the agreements and undertakings of the
parties contained herein; and

(d) as of the date hereof, the security interests and liens granted to BHC under
the Loan Agreement and the other Loan Documents securing the Obligations are in
full force and effect, are properly perfected and are enforceable in accordance
with the terms of the Loan Agreement and the other Loan Documents.

4. Covenants of Borrowers and DRI. Notwithstanding anything to the contrary
herein or in any Loan Document, Borrowers and DRI hereby agree and acknowledge
that:

(a) on a weekly basis, Borrowers shall deliver to BHC a written report that sets
forth the financial status of Borrowers and their operations (including, but not
limited to a report on the status of the liquidation of any assets (including
Equipment) and sales outside the ordinary course of business of Borrowers);

 

2



--------------------------------------------------------------------------------

(b) Borrowers shall provide BHC with electronic view access to all of their bank
accounts; and

(c) BHC may contact Account Debtors.

5. Termination of Forbearance Period. Borrowers and DRI acknowledge and agree
that upon the occurrence of the Forbearance Termination Date, (i) the
Forbearance Period shall immediately terminate, without any notice or action of
any Person, (ii) the Designated Defaults shall be deemed immediately to exist
and be continuing without any notice or action by any Person (and in any event,
all Events of Default that are not Designated Defaults shall be deemed to be
continuing at all times), and (iii) BHC shall be entitled to exercise
immediately all of its rights and remedies under the Loan Agreement and the
other Loan Documents and under applicable law or at equity, including any one or
more Enforcement Actions. Borrowers and DRI hereby further acknowledge and agree
that from and after the Forbearance Termination Date, BHC shall be under no
obligation of any kind whatsoever to forbear from exercising any remedies on
account of the Designated Defaults or any other Events of Default (whether
similar or dissimilar to the Designated Defaults).

6. Default Interest. Notwithstanding anything to the contrary contained in this
Agreement or the Loan Agreement, interest at the Default Rate provided for under
Section 2.3(A) of the Loan Agreement shall be charged retroactively on the
Obligations from December 31, 2011 until all Obligations have been paid in full.

7. Negative Covenants. Notwithstanding anything to the contrary contained in
this Agreement or the Loan Agreement, Borrowers shall not be permitted to take
any of the actions set forth in Section 6.4 or 6.6 of the Loan Agreement.

8. Costs, Fees and Expenses.

(a) Forbearance Fee. Borrowers shall pay a forbearance fee to BHC of $50,000 on
the date of this Agreement; provided that, if the Obligations have not been paid
in full on or before the Forbearance Termination Date, then Borrowers shall pay
to BHC a further forbearance fee of $100,000 (and for the avoidance of doubt
such amount shall be in addition to the $50,000 forbearance fee) on the earlier
of (x) April 5, 2012 and (y) the date that all other Obligations have been paid
in full or declared due and payable pursuant to the terms of the Loan Documents;
provided further that Borrowers shall not be obligated to pay the additional
forbearance fee if Borrowers shall have commenced a proceeding under Title 11 of
the U.S. Code on or before March 31, 2012.

(b) Cost and Expenses. Borrowers hereby reconfirm their obligation pursuant to
Section 8.3 of the Loan Agreement, to pay and reimburse BHC for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) in
connection with the preparation, reproduction, execution and delivery of this
Agreement and all other documents and instruments delivered in connection
herewith.

 

3



--------------------------------------------------------------------------------

9. Acknowledgements.

(a) Acknowledgement of Obligations. Borrowers and DRI hereby acknowledge,
confirm and agree that as of the date hereof, Borrowers are indebted to BHC for
the Term Loan in the principal amount of $4,750,000. All Obligations under the
Loan Agreement owing by Borrowers together with interest accrued and accruing
thereon, and all fees, costs, expenses and other charges now or hereafter
payable by Borrowers to BHC, are unconditionally owing by Borrowers to BHC,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

(b) Binding Effect of Documents. Borrowers and DRI hereby acknowledge, confirm
and agree that: (i) the Loan Agreement and each of the other Loan Documents to
which it is a party have been duly executed and delivered by Borrowers or DRI,
as the case may be, and each is in full force and effect as of the Forbearance
Effective Date, (ii) the agreements and obligations of Borrowers and DRI
contained in the Loan Agreement, the other Loan Documents and this Agreement
constitute the legal, valid and binding obligations of Borrowers or DRI, as the
case may be, enforceable against such parties in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), and Borrowers and DRI
have no valid defense to the enforcement of the obligations under the Loan
Agreement and (iii) BHC is and shall be entitled to the rights, remedies and
benefits provided for in the Loan Agreement and the other Loan Documents and
under applicable law or at equity.

10. Representations and Warranties. To induce BHC to enter into this Agreement,
Borrowers and DRI hereby represent and warrant that:

(a) The execution, delivery and performance of this Agreement and the
performance of the Loan Agreement as modified by this Agreement (the “Amended
Loan Agreement”) by Borrowers and DRI: (i) are within their respective
organizational power; (ii) have been duly authorized by all necessary or proper
organizational action; (iii) does not contravene any provision of their
respective organizational documents; (iv) does not violate any law or
regulation, or any order or decree of any court or governmental authority; (v)
does not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, or other material
agreement or other instrument to which they are a party or by which they or any
of their respective properties are bound; (vi) does not result in the creation
or imposition of any Lien upon any of the property of Borrowers or DRI; and
(vii) does not require the consent or approval of any governmental authority or
any other Person;

(b) This Agreement has been duly executed and delivered by or on behalf of
Borrowers and DRI;

 

4



--------------------------------------------------------------------------------

(c) Each of this Agreement, the Amended Loan Agreement and the other Loan
Documents constitutes a legal, valid and binding obligation of Borrowers and
DRI, enforceable against Borrowers and DRI in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law);

(d) No Default or Event of Default has occurred and is continuing after giving
effect to this Agreement other than the Designated Defaults;

(e) Except as previously disclosed to BHC, no litigation or investigation is
pending or, to the knowledge of Borrowers or DRI, threatened by or against
Borrowers or DRI or against their respective properties or revenues;

(f) After giving effect to this Agreement, the representations and warranties of
Borrower contained in the Amended Loan Agreement and each other Loan Document
are true and correct in all material respects on and as of the Forbearance
Effective Date with the same effect as if such representations and warranties
had been made on and as of such date, or, to the extent such representations and
warranties expressly relate to an earlier date, on and as of such earlier date.

11. Reservation of Rights. Borrowers and DRI acknowledge and agree that BHC
(i) has not acquiesced to any noncompliance by Borrowers with the exact terms of
the Loan Agreement relating to any Default or Event of Default (other than the
forbearance regarding the Designated Defaults granted herein during the
Forbearance Period), (ii) intend to strictly enforce the terms of the Loan
Agreement and the other Loan Documents, in the exercise of its sole and absolute
discretion (other than the forbearance regarding the Designated Defaults granted
herein during the Forbearance Period), and (iii) hereby reserves all rights,
powers and remedies under the Loan Agreement and the other Loan Documents with
respect to the Designated Defaults (upon termination of the Forbearance Period)
and any other noncompliance with the terms of the Loan Agreement or any of the
other Loan Documents, including any Default or Event of Default that is not a
Designated Default.

12. Release. Borrowers and DRI hereby release, acquit and forever discharge BHC
and each of and every past and present affiliates, officer, director, agent,
servant, employee, representative and attorney of BHCs from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including attorneys’ fees) of any kind, character,
or nature whatsoever, known or unknown, fixed or contingent, which Borrowers or
DRI may have or claim to have now or which may hereafter arise out of or
connected with any act of commission or omission of BHC existing or occurring
prior to the date of this Agreement or any instrument executed prior to the date
of this Agreement including, without limitation, any claims, liabilities or
obligations arising with respect to the Loan Agreement or the other Loan
Documents. The provisions of this Section 12 shall be binding upon Borrowers and
DRI and shall inure to the benefit of BHC and each of and every past and present
affiliates, officer, director, agent, servant, employee, representative and
attorney of BHC.

 

5



--------------------------------------------------------------------------------

13. Limitations. Except for the forbearance and modifications expressly set
forth herein, the Loan Agreement and the other Loan Documents shall remain
unchanged and in full force and effect and BHC expressly reserve the right to
require strict compliance with the terms of the Loan Agreement and the other
Loan Documents. The forbearance and modifications contained herein are limited
to the precise terms hereof, and BHC is not obligated to consider or consent to
any additional request by Borrowers or DRI for any other forbearance or
amendment with respect to the Loan Agreement.

14. Conditions to Effectiveness of this Agreement. This Agreement shall be
deemed effective as of the date hereof (the “Forbearance Effective Date”)
provided that all the following conditions have been satisfied, as determined in
BHC’s sole discretion:

(a) BHC shall have received, in form and substance satisfactory to BHC, duly
executed counterparts of this Agreement from Borrowers and DRI;

(b) BHC shall have received, in form and substance satisfactory to BHC, that
certain Forbearance Agreement is dated as of March 13, 2012 by and among
Borrowers, DRI and BHC with respect to that certain Revolving Credit and
Security Agreement dated as of June 30, 2008 (as amended, restated, supplemented
or otherwise modified to the date hereof and as further amended, restated,
supplemented or otherwise modified from time to time) among Borrowers, DRI and
BHC (as assignee of PNC Bank, National Association), duly executed and delivered
by the parties thereto and in full force and effect;

(c) BHC shall have received the $50,000 forbearance fee required to be paid
pursuant to Section 8(a) above; and

(d) the representations and warranties made or deemed made by Borrowers under
this Agreement shall be true and correct.

15. Effect on the Loan Documents.

(a) The Loan Agreement and each of the other Loan Documents shall be and remain
in full force and effect in accordance with their respective terms (except as
expressly modified hereby) and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Agreement shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of BHC under the Loan Agreement or any other Loan
Document. The modifications herein are limited to the specifics hereof, shall
not apply with respect to any facts or occurrences other than those on which the
same are based, shall not excuse future non-compliance with the Loan Agreement
or the other Loan Documents, and shall not operate as a consent to any further
or other matter under the Loan Agreement or the other Loan Documents.

(b) Upon and after the effectiveness of this Agreement, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement,” “thereunder,” “therein,” “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified hereby.

 

6



--------------------------------------------------------------------------------

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Agreement, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified hereby.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
conflicts or choice of law principles thereof.

17. Credit Document. This Agreement shall be deemed to be a Loan Document for
all purposes.

18. Integration. This Agreement (together with the Loan Agreement and the other
Loan Documents (each as amended, supplemented or otherwise modified from time to
time)) sets forth in full the terms of agreement between the parties and is
intended as the full, complete and exclusive contract governing the relationship
between the parties with respect to the transactions contemplated herein,
superseding all other discussions, promises, representations, warranties,
agreements and understandings, whether written or oral, between the parties with
respect thereto.

19. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

20. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually executed counterpart hereof.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Agreement as
of the day and year first written above.

 

DIGITAL RECORDS, INC., By:  

/s/ David L. Turney

  David L. Turney   CEO, President TWINVISION OF NORTH AMERICA, INC. By:  

/s/ David L. Turney

  David L. Turney   CEO, President DRI CORPORATION By:  

/s/ David L. Turney

  David L. Turney   CEO, President BHC INTERIM FUNDING III, L.P. By:   BHC
Interim Funding Management III, L.P., its General Partner By:   BHC Investors
III, L.L.C., its Managing Member By:   GHH Holdings III, L.L.C. By:  

/s/ Gerald H. Houghton

  Gerald H. Houghton   Managing Member

[Forbearance Agreement – BHC Loan Agreement]